              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )      Civil Action File
                                            )      No. 1:20-cv-03263-MLB
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board, et al.,                              )
                                            )
      Defendants.                           )

    NOTICE OF FILING OF HENRY COUNTY BOARD OF ELECTIONS
                AND REGISTRATION DEFENDANTS

      Pursuant to the Court’s October 2, 2020 Order [Doc. 125] and the hearing held

on October 1, 2020 on the Defendants’ Motions to Dismiss and Plaintiffs’ Motion

for Preliminary Injunction, the Court has requested information regarding voting

equipment allocation for the November 2020 election and how those allocations

compare with the June 2020 Primary. In response to the Court’s request, the Henry

County Board of Elections and Registration Defendants1 file the attached exhibit:




1
 The Henry County Defendants are Donna Crumbley, Donna Morris-McBride,
Andy Callaway, Arch Brown, and Mildred Schmelz, in their official capacities as
Members of the Henry County Board of Elections and Registration.
                                         1
      1. A spreadsheet reflecting the planned equipment allocation for polling

          places in Henry County for the November 2020 election, including the

          number of registered voters for each of the polling places as of the morning

          of October 2, 2020, a copy of which is attached hereto as Exhibit “A” and

          incorporated herein by reference.

      The Henry County Board of Elections and Registration Defendants have also

provided this information/spreadsheet to Plaintiffs via electronic mail in advance of

this filing, per the Court’s directive. The Henry County Board of Elections and

Registration Defendants also previously provided Plaintiffs the voting equipment

allocation for the June 2020 Primary for each polling place in Henry County in

response to a previous open records request and reiterated that equipment allocation

to Plaintiffs via electronic mail in advance of this filing. Additionally, the disclosure

of that voting equipment allocation for the June 2020 Primary for each polling place

in Henry County was further referenced in the Declaration of Dr. Yang previously

filed of record in this matter (Doc. 93-62, at pp. 41-43)2.

      Respectfully submitted this 2nd day of October, 2020.

                                               JARRARD & DAVIS, LLP

                                               /s/ Kenneth P. Robin
                                               Kenneth P. Robin
                                               Georgia Bar No. 609798

2
 The page numbers reflect the CM/ECF header page numbers at the top right of
Doc. 93-63.
                                           2
                               krobin@jarrard-davis.com
                               Patrick D. Jaugstetter
                               Georgia Bar No. 389680
                               patrickj@jarrard-davis.com

222 Webb Street
Cumming, Georgia 30040
678-455-7150 (telephone)
678-455-7149 (facsimile)
                               Counsel for Henry County Board of
                               Elections and Registration
                               Defendants




                           3
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                   )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )       Civil Action File
                                            )       No. 1:20-cv-03263-MLB
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board, et al.,                              )
                                            )
      Defendants.                           )

                         CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically filed the foregoing Notice

of Filing of Henry County Board of Elections and Registration Defendants in

the above-styled civil action with the Clerk of Court by using the Court’s CM/ECF

system, which will automatically send notice of same to the attorneys of record for

Plaintiffs and any of the Defendants registered to use the Court’s CM/ECF system.

      I further certify that the above and foregoing document meets the

requirements set forth in L.R. 5.1C (N.D.Ga.) and has been prepared using Times

New Roman 14-point font.


                                          4
     This 2nd day of October, 2020.
                                          JARRARD & DAVIS, LLP

                                          /s/ Kenneth P. Robin
                                          Kenneth P. Robin
                                          Georgia Bar No. 609798
                                          krobin@jarrard-davis.com
222 Webb Street
Cumming, Georgia 30040
678-455-7150 (telephone)
678-455-7149 (facsimile)
                                          Attorneys for Henry County Board of
                                          Elections and Registration
                                          Defendants




                                      5
